Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Reuveni et al. (US 20100250612 A1) discloses an information processing apparatus comprising: an acquisition unit (memory 204, para. 0030) that acquires information on waiting in line for receiving a specific service (memory 204 may be list 225, such list may be a list of users or customers awaiting service, or a linked list associating customers with services, para. 0030); and a display control unit (display 141, para. 0039 and 0040) that displays an image of a virtual person (e.g., image 520), based on the information on waiting in line, in a case where a real place (For example, if kiosk 140 is placed in a medical facility then display 141 may provide information such as a list of medical services provided by the facility, a list of medical departments and their location, medical staff personnel currently available and/or any information that may typically be provided by an information providing entity, para. 0020) or apparatus managed in association with the specific service is recognized (Kiosk 140 may include an output device 148. Output device 148 may be, for example, a speaker or any other suitable output device. Kiosk 140 may include a ticketing device 146. Ticketing device 146 may be a device capable of printing information on paper, plastic or other media and providing media bearing printed information to a user; ticketing device 146 may simply be a printer, para. 0021).
However, the closest prior art of record, namely, Reuveni et al. does not disclose “display an image of a virtual person, based on the information on waiting in line, in a case where a real place or apparatus managed in association with the specific service is visually 
Dependent claims 2-14 are allowable as they depend from an allowable base independent claim 1.
Independent claims 15 and 18 are citing the same or similar subject matter and are also allowed.
Dependent claims 16 and 17 are allowable as they depend from an allowable base independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS J LETT/            Primary Examiner, Art Unit 2677